Citation Nr: 0922063	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-40 403	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to December 
1977.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2004 rating action that 
denied service connection for residuals of cold injuries of 
the feet on the grounds that new and material evidence to 
reopen the claim had not been received, and a February 2005 
rating action that denied service connection for an acquired 
psychiatric disorder.

By decision of January 2009, the RO remanded this case to the 
RO for further development of the evidence and for due 
process development.

In an April 2009 written statement, the Veteran withdrew his 
appeal with respect to the claim for service connection for 
residuals of cold injuries of the feet.

In April 2009, the Veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder that had its onset in service.

The service medical records show that the Veteran was 
afforded an examination in November 1976 for reasons of an 
expeditious discharge for unfitness.  On that examination, he 
gave a history of frequent trouble sleeping and depression or 
excessive worry.  On May 1977 examination, he gave a history 
of attempted suicide, frequent trouble sleeping, and 
depression or excessive worry.  On November 1977 examination, 
he gave a history of attempted suicide, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  

Post service, on February 2004 VA outpatient mental health 
evaluation, the Veteran gave a history of the onset of 
depression in military service, and a history of 
hospitalization for a suicide attempt in service in the 
1970s.  After examination, the impression was depressive 
disorder.

In March 2005, the Veteran stated that he was hospitalized 
for attempted suicide on 2 occasions in service while 
stationed at Fort Riley, Kansas: the first time he cut his 
left wrist, and the second time he took an overdose of 
sleeping pills.  

Appellate review discloses that the veteran's service medical 
records appear to be incomplete, and include no record of 
hospitalization for reported suicide attempts at Fort Riley, 
Kansas.  The Board finds that the RO should contact the 
National Personnel Records Center (NPRC), the service 
department, and the Irwin Army Hospital, Fort Riley, Kansas 
66442, as appropriate, and obtain the Veteran's complete 
service medical records, to include any records of 
hospitalization for suicide attempts at Fort Riley during the 
1970s.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(1).
    
A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

In this case, the Board finds that the Veteran should be 
afforded a VA psychiatric examination to determine the nature 
and etiology of any current acquired psychiatric disorder and 
its relationship, if any, to his military service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the examination. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of mental health treatment and 
evaluation of the Veteran at the North Little Rock, Arkansas 
VA Medical Center (VAMC) from December 2004 to the present 
time should be obtained and associated with the claims 
folder.  As noted above, under 38 C.F.R. § 3.159(b), efforts 
to obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the NPRC, the 
service department, and the Irwin Army 
Hospital, Fort Riley, Kansas 66442, as 
appropriate, and obtain the Veteran's 
complete service medical records, to 
include any records of hospitalization 
for suicide attempts at Fort Riley during 
the 1970s.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  The RO should obtain copies of the 
complete clinical records of mental 
health treatment and evaluation of the 
Veteran at the North Little Rock, 
Arkansas VAMC from December 2004 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.
  
3.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
nature and etiology of any current 
acquired psychiatric disorder and its 
relationship, if any, to his military 
service.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., is there at least a 50% 
probability) that any currently-diagnosed 
acquired psychiatric disorder had its 
onset during the veteran's military 
service.



The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

7.  If the claim on appeal remains 
denied, the RO must furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

